Exhibit 10.1

 

STEVEN J. HILTON

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(Effective as of January 1, 2010)

 

This Employment Agreement (“Agreement”) is entered into on January 19, 2010 by
and between Meritage Homes Corporation, a Maryland corporation (“Company”) and
Steven J. Hilton, an individual (“Executive”) effective as of January 1, 2010
(“Effective Date”).

 

RECITALS

 

WHEREAS, the Company and the Executive previously entered into two amended and
restated employment agreements defining the terms and conditions of Executive’s
employment with the Company, dated as of July 1, 2003 and January 1, 2007
(“Original Agreement”);

 

WHEREAS, under the Original Agreement, Executive’s title was Co-Chairman and
Co-Chief Executive Officer of the Company;

 

WHEREAS, pursuant to a change in the Company’s executive personnel, the Board of
Directors of the Company (“Board”) has changed the Executive’s title to Chairman
and Chief Executive Officer of the Company;

 

WHEREAS, the Original Agreement provided Executive with certain rights,
responsibilities and benefits;

 

WHEREAS, the Company and Executive believe that it is in the best interest of
each to make certain other changes to Executive’s terms and conditions of his
employment with the Company; and

 

WHEREAS, the Company desires to continue to obtain the services of Executive,
and Executive desires to provide services to the Company, in accordance with the
terms, conditions and provisions of this Agreement.

 

NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Company and Executive
agree to amend and restate the Original Agreement as follows:

 

1.             Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive as Chairman and Chief
Executive Officer of the Company, and Executive agrees to diligently perform the
duties associated with such positions.  Executive will report directly to the
Board.  Executive will devote substantially all of his business time, attention
and energies to the business of the Company and will comply with the charters,
policies and guidelines established by the Company from time to time applicable
to its directors and senior management executives.  Except as otherwise
specifically listed on Schedule 1, during the term of his employment under this
Agreement (as set forth in Section 2) Executive shall be

 

--------------------------------------------------------------------------------


 

prohibited from engaging in any personal land banking or lot or land development
without the prior written consent of the Board.

 

2.             Term.  Executive will be employed under this Agreement until
December 31, 2012, unless Executive’s employment is terminated earlier pursuant
to Section 7.  Thereafter, the Agreement will automatically renew for additional
periods of one year (“Renewal Term(s)”), unless on or before August 31, 2012 (or
August 31 of any Renewal Term), either Executive or the Company notifies the
other in writing that it wishes to terminate employment under this Agreement at
the end of the term then in effect.

 

3.             Director Status.  For so long as Executive is Chief Executive
Officer, the Company shall use commercially reasonable efforts, subject to
applicable law and regulation of the New York Stock Exchange (“NYSE”), to cause
Executive to be nominated for election as a director and to be recommended to
the stockholders for election as a director.  Upon any termination of employment
as Chief Executive Officer, Executive will be deemed to have resigned from the
Board, unless (a) the Executive is not terminated for Cause (as defined below)
and owns 5% or more of the Company’s common stock then outstanding, or
(b) within 30 days thereof a majority of the independent directors of the Board
(as defined by rules of the NYSE) vote to enable Executive to continue serving
on the Board through the balance of his term.

 

4.             Base Salary.  The Company will pay Executive a base salary (“Base
Salary”) at the annual rate of $1,017,500 per year.  The Board may adjust
Executive’s Base Salary from time to time, provided that the Base Salary may not
be reduced without Executive’s consent.  The Base Salary will be payable in
accordance with the payroll practices of the Company in effect from time to
time.

 

5.             Incentive Compensation.

 

(a)           Bonus.  Executive may, as determined in the discretion of the
Compensation Committee of the Board (“Committee”), be entitled to annual
incentive compensation based on the achievement of certain goals and performance
criteria established pursuant to the Company’s 2006 Executive Management
Incentive Plan as specified in Exhibit A hereto (the “Bonus”).  The Committee
has the complete discretion to act reasonably to reduce the amount of the annual
incentive compensation established pursuant to Exhibit A (the “Actual Bonus”)
and such Actual Bonus, if any, will be due and payable in accordance with
Exhibit A.

 

(b)           Long-Term Incentives.  In February, 2009, the Committee granted to
Executive 112,500 shares of restricted Company stock (“Restricted Shares”) under
the Company’s 2006 Stock Incentive Plan (“2006 Plan”) which will vest ratably in
2010, 2011 and 2012 if certain conditions are satisfied.  This Restricted Shares
grant was designed to constitute equity award grants for 2009, 2010 and 2011;
provided, however that the Committee will continue to review the Company’s
operating results and may from time to time consider additional stock option
and/or restricted stock grants.  For years after 2011, the Committee shall grant
Executive an option to purchase a minimum of 90,000 shares of Company stock or
such equivalent number of shares subject to full value awards as the Committee
determines in its discretion.  The Restricted Shares grant and any options or
other equity-based awards shall, upon termination of Executive’s employment
under Section 7(b), (c), or (e) or the nonrenewal of this

 

2

--------------------------------------------------------------------------------


 

Agreement, be immediately accelerated and become fully vested without further
action and all restrictions on such awards shall immediately lapse.  Such
restricted stock, options and other equity-based awards shall also be subject to
the accelerated vesting and other provisions set forth in the Amended and
Restated Change in Control Agreement between Executive and Company, effective as
of January 1, 2010 (“CIC Agreement”).

 

6.             Executive Benefits.  During the term of this Agreement, Executive
will be entitled to reimbursement of reasonable and customary business
expenses.  The Company will provide Executive with such fringe benefits and
other Executive benefits as are regularly provided by the Company to its
employees generally and senior management (e.g., health and long-term disability
insurance, Paid Time Off, etc.); provided, however, that nothing herein shall
preclude the Company from amending or terminating any employee or general
executive benefit plans or programs.  In addition, the Company shall provide the
Executive with the benefits set forth on Exhibit B, which benefits may not be
terminated or reduced during the term hereof.  By signing this Agreement,
Executive hereby knowingly and voluntarily waives his right to any payment under
the SERBP.

 

7.             Termination.

 

(a)           Voluntary Resignation by Executive without Good Reason.  If
Executive voluntarily terminates his employment with the Company without Good
Reason, then (i) the Company will be obligated to pay Executive’s Base Salary
through the Date of Termination; (ii) no Bonus shall be payable for the fiscal
year in which the termination occurs; (iii) the Company will pay Executive $5
million (the “Consulting, Severance and Non-Competition Payment”), in monthly
installments of $208,333.33 in cash or by check, over the next two years (the
“Consulting Period”) (subject to Executive’s compliance with this Agreement,
including at the Company’s option, the requirement of Sections 8 and 9 as
provided therein); (iv) the Company shall not pay or reimburse Executive for
COBRA premiums for the period that the Company is required to offer COBRA
coverage as a matter of law; and (v) at the Company’s option, the Executive
shall render reasonable consulting services during the Consulting Period to the
Company as may be requested from time to time by the Chairman of the Committee;
provided however, that in no event will the Executive be required to provide
services to Company pursuant to this Section 7 at a level that exceeds 20% or
less of the average level of bona fide services Executive provided to Company in
the immediately preceding 36 months.

 

(b)           Voluntary Resignation by Executive with Good Reason.  If Executive
voluntarily terminates his employment with the Company with Good Reason, then
(i) the Company will be obligated to pay Executive’s Base Salary through the
Date of Termination and any Bonus earned in a previous year but not yet paid;
(ii) no Bonus shall be payable for the fiscal year in which the termination
occurs; (iii) the Company shall pay or reimburse Executive for COBRA premiums
for the period that the Company is required to offer COBRA coverage as a matter
of law; (iv) at the Company’s option, the Executive shall render reasonable
consulting services to the Company during the 24-month period following
termination of employment as may be requested from time to time by the Chairman
of the Committee; (v) any restricted stock, options and other equity-based
awards previously granted will become fully vested and exercisable and all
restrictions on restricted stock awards will lapse; and (vi) the Company will

 

3

--------------------------------------------------------------------------------


 

pay Executive an amount equal to the sum of (A) two times the Executive’s Base
Salary on the Date of Termination of employment, and (B) two times the higher of
(x) the average of the Actual Bonus compensation Executive earned for the two
years prior to his termination of employment or (y) the annual bonus paid to
Executive for the year preceding the date of termination.  For purposes of
determining the amount of the Executive’s Bonus paid for any year during the
above two-year period, the amount of the Bonus compensation considered paid for
purposes of this provision shall be the greater of (a) the actual Bonus paid to
the Executive, or (b) the actual stock price on the day of grant of the shares
of the Company’s restricted stock, stock options and other equity awards that
became vested in such year; provided, however that the total amount set forth in
this Section 7(b)(v) shall not be less than $5 million and shall not exceed $10
million.  Unless otherwise provided in this Agreement, this amount shall be paid
in a lump-sum payment within 60 days following Executive’s termination of
employment.  The Company intends that the benefits provided under this
Section 7(b) shall be paid in lieu of, and not in addition to, any benefit to
which the Executive may be entitled pursuant to his termination of employment
with the Company without Good Reason, as set forth in Section 7(a).

 

(c)           Termination without Cause by the Company.  If the Company
terminates Executive without Cause, then (i) the Company will be obligated to
pay Executive’s Base Salary through the Date of Termination and any Bonus earned
in a previous year but not yet paid; (ii) no Bonus shall be payable for the
fiscal year in which the termination occurs, except if the Company terminates
Executive’s employment without Cause during the last six months of the Company’s
fiscal year, Executive will be paid a pro rata bonus based upon the Company’s
performance for the fiscal year, payable in accordance with the terms and
conditions and at the time all as set forth in Exhibit A; (iii) the Company
shall pay or reimburse Executive for COBRA premiums for the period that the
Company is required to offer COBRA coverage as a matter of law; (iv) any
restricted stock, options and other equity-based awards previously granted will
become fully vested and exercisable and all restrictions on awards will lapse;
(v) at the Company’s option, the Executive shall render reasonable consulting
services to the Company during the 24-month period following termination of
employment as may be requested from time to time by the Chairman of the
Committee; and (vi) the Company will pay Executive an amount equal to the sum of
sum of (A) two times Executive’s Base Salary on the Date of Termination of
employment, and (B) two times the average of the Actual Bonus compensation
Executive earned for the two years prior to his termination of employment (for
purposes of determining the amount of the Executive’s Bonus paid for any year
during this two-year period, the amount of the Bonus compensation considered
paid for purposes of this provision shall be the greater of (x) the actual Bonus
paid to the Executive, or (y) the stock price on the day of grant of the shares
of the Company’s restricted stock, stock options and other equity awards that
became vested in such year; provided, however that the total amount set forth in
this Section 7(c)(vi) shall not be less than $5 million and shall not exceed $10
million.  Unless otherwise provided in this Agreement, this amount shall be paid
in a lump-sum payment within 60 days following Executive’s termination of
employment.

 

(d)           Termination for Cause by the Company.  If the Company terminates
Executive’s employment for Cause, then (i) the Company will be obligated to pay
Executive’s Base Salary through the Date of Termination and any Bonus earned in
a previous year but not yet paid, and (ii) no Bonus shall be payable for the
fiscal year in which the termination occurs.  Upon a termination for Cause by
the Company, the provisions of Section 8 (Restrictive

 

4

--------------------------------------------------------------------------------


 

Covenant) shall automatically become applicable for the two-year period set
forth therein, without any further payment due Executive.  Executive
acknowledges and agrees that the compensation herein is adequate consideration
for such covenants.

 

(e)           Termination upon Death or Disability.  If Executive’s employment
is terminated as a result of Executive’s death or Disability, then the Company
will be obligated to pay (i) Executive’s then current Base Salary through the
Date of Termination and any Bonus earned in a previous year but not yet paid,
(ii) a pro rated amount of Executive’s Actual Bonus for the year, payable at the
time set forth in Exhibit A, (iii) Executive’s COBRA premiums for the period
that the Company is required to offer COBRA coverage as a matter of law; and
(iv) any restricted stock, options and other equity-based awards previously
granted will become fully vested and exercisable and all restrictions on awards
will lapse and, to the extent permitted under the plan’s governing documents,
Executive (or Executive’s beneficiary(ies)) shall have a period of one year from
the Date of Termination of employment to exercise such options (or if shorter,
the expiration date of the option).  If Executive dies or becomes Disabled
during any period that the Company is obliged to make payments under
Section 7(a), (b) or (c), the Company shall make a lump sum payment to Executive
(or his estate) of any unpaid amount within thirty (30) days of such death or
Disability.

 

(f)            Definitions.  For purposes of this Agreement:

 

(1)           “Cause” and “Good Reason” shall have the meanings ascribed to them
in the CIC Agreement, provided, that Good Reason also exists under this
Agreement if (A) the Company fails to cause any successor to immediately assume
the terms of this Agreement, or (B) the Company materially breaches its
obligations under this Agreement and such breach is not cured within a
reasonable period of time not to exceed 30 days after written notice from the
Executive;

 

(2)           “Date of Termination” shall mean (i) if this Agreement is
terminated as a result of Executive’s death, the date of Executive’s death,
(ii) if this Agreement is terminated by Executive, the date on which he notifies
the Company in writing (but following the Company’s opportunity to cure as
provided in the CIC Agreement), (iii) if this Agreement is terminated by the
Company for Disability, the date a notice of termination is given, (iv) if this
Agreement is terminated by the Company for Cause, the date a final determination
is provided to Executive by the Company (following the procedures set forth in
the CIC Agreement), or (v) if this Agreement is terminated by the Company
without Cause, the date notice of termination is given to Executive by the
Company; and

 

(3)           “Disability” shall mean if, by reason of any medically
determinable physical or metal impairment which actually hinders Executive’s
ability to perform his job and which can be expected to result in death or can
be expected to last for a continuous period of not less than 12 months,
Executive is receiving income replacement benefits for a period of not less than
six months under an accident and health plan established by the Company for its
employees.

 

5

--------------------------------------------------------------------------------


 

(4)           “Separation from Service” means, either (a) termination of
Executive’s employment with Company and all Affiliates, or (b) a permanent
reduction in the level of bona fide services Executive provides to Company and
all Affiliates to an amount that is 20% or less of the average level of bona
fide services Executive provided to Company in the immediately preceding 36
months, with the level of bona fide service calculated in accordance with
Treasury Regulations Section 1.409A-1(h)(1)(ii).  Solely for purposes of
determining whether Executive has a “Separation from Service,” Executive’s
employment relationship is treated as continuing while Executive is on military
leave, sick leave, or other bona fide leave of absence (if the period of such
leave does not exceed six months, or if longer, so long as Executive’s right to
reemployment with Company or an Affiliate is provided either by statute or
contract).  If Executive’s period of leave exceeds six months and Executive’s
right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first day immediately
following the expiration of such six-month period.  Whether a termination of
employment has occurred will be determined based on all of the facts and
circumstances and in accordance with regulations issued by the United States
Treasury Department pursuant to Section 409A of the Code.

 

(g)           Procedures for Notices of Termination.  The procedures set forth
in Section 10 (a), (b) and (d) of the CIC Agreement shall apply under this
Agreement in connection with a notice of termination as to the kind of
termination events described in those subsections.

 

(h)           Release Agreement.  Notwithstanding anything to the contrary
herein, no payment shall be made under this Section 6 unless Executive executes
(and does not revoke) a legal release (“Release Agreement”), in the form and
substance reasonably requested by the Company, in which Executive releases the
Company, Affiliates, directors, officers, employees, agents and others
affiliated with the Company from any and all claims, including claims relating
to Executive’s employment with the Company and the termination of Executive’s
employment.  The Release Agreement shall be provided to Executive within 5 days
following Executive’s termination of employment (or “Separation from Service” if
Executive is a “Specified Employee”).  The Release Agreement must be executed
and returned to the Company within the 21 or 45 day (as applicable) period
described in the Release Agreement and it must not be revoked by Executive
within the 7-day revocation period described in the Release Agreement.

 

(i)            Compliance with Section 409A of the Internal Revenue Code.  Any
payment under this Section 6 shall be subject to the provisions of this
Section 7(i) (except for a payment pursuant to Section 6(e)).  If Executive is a
“Specified Employee” of the Company for purposes of Internal Revenue Code
Section 409A (“Code Section 409A”) at the time of a payment event set forth in
Sections 6(b) or (c), and if no exception from Section 409A applies in whole or
impart, then the severance or other payments pursuant to Section 6(c)(vi) shall
be made to Executive by the Company on the first day of the seventh month
following the date of the Executive’s Separation from Service (the “409A Payment
Date”), should this paragraph 6(i) result in a delay of payments to Executive,
the Company shall begin to make such payments as described in this paragraph 6,
provided that any amounts that would have been payable earlier but for the
application of this paragraph 6(i), shall be paid in lump-sum on the 409A
Payment Date along with accrued interest at the rate of interest announced by
Bank of America, Arizona from time to time as its prime rate from the date that
payments to you should have been made

 

6

--------------------------------------------------------------------------------


 

under this Agreement.  The balance of such severance payments shall be payable
in accordance with regular payroll timing and the COBRA premiums shall be paid
or reimbursed monthly.  For purposes of this provision, the term Specified
Employee shall have the meaning set forth in Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended or any successor provision and the
treasury regulations and rulings issued hereunder.

 

8.             Restrictive Covenant.  In consideration of Executive’s
employment, but subject to Section 7, Executive agrees to the following:

 

(a)           During the Restriction Period (as defined below), Executive will
not, directly or indirectly, either as an executive, partner, owner, lender,
director, adviser or consultant or in any other capacity or through any entity:

 

(1)           engage in any production homebuilding or home sales within 100
miles of any Company project, provided, that, for purposes of this
Section 8(a)(1), Executive (a) may own stock in the Company and less than 1% of
any other publicly traded homebuilder, and (b) may engage in custom homebuilding
(up to 5 homes annually for third parties and 2 for family members), land
banking or lot or land development; provided, however, that Executive may not
directly or indirectly engage in the sale of finished lots within the restricted
area described above, unless at least 10 business days prior to any offer to a
third party, the lots are offered to the Company, and if the Company (or its
nominee) determines to purchase the property, the applicable selling party
negotiates a sale in good faith.  If no such sale is then consummated, then the
applicable selling party may pursue a sale with a third party.  If the terms of
such third-party sale are materially different than the offer made to the
Company, the Company (or its nominee) will have the right of first refusal to
purchase the lots within three business days of notice of the proposed sale to
such a third party.  This notice must contain the specific terms and conditions
thereof and the proposed buyer.  If the Company (or a nominee) does not respond
in writing to the right of first offer within 10 days or the right of first
refusal within three days, the Company will be deemed to have waived the
applicable right.  The Company or a nominee can substitute cash for any non-cash
consideration (at the fair market value thereof).  This right will arise again
if the third party offer is materially modified or amended.

 

(2)           directly or indirectly, hire or solicit for employment for any
other business entity (other than the Company) any person who is, or within the
six month period preceding the date of such activity was, an employee of or
consultant to the Company (other than as a result of a general solicitation for
employment); or

 

(3)           solicit any customer or supplier of the Company (including lot
developers and land bankers) for a production homebuilding business or otherwise
attempt to induce any such customer or supplier to discontinue or materially
modify its relationship with the Company.  During the Restriction Period,
Executive may utilize the services of Company suppliers for business operations
permitted under Section 8(a)(1), i.e., custom homebuilding, land banking and
land or lot development, so long as these activities do not disrupt or adversely
affect the Company’s relationships with such suppliers.

 

7

--------------------------------------------------------------------------------


 

(b)           The provisions of this Section 8 shall begin as of the date
hereof, will survive the termination of this agreement under Section 7 and will
expire two years from the Date of Termination, provided that, to the extent
required, the notices under Section 7 are given and the payments made as
provided therein (“Restriction Period”).

 

(c)           Executive represents to the Company that he is willing and able to
engage in businesses that are not competing businesses hereunder and that
enforcement of the restrictions set forth in this Section 8 would not be unduly
burdensome to Executive.  Executive hereby agrees that the period of time
provided for in this Section 8 and other provisions and restrictions set forth
herein are reasonable and necessary to protect the Company and its successors
and assigns in the use and employment of the goodwill of the business conducted
by Executive.  Executive agrees that, if Executive in any material respect
violates the terms of this Section 8(A) or Section 9, the Company shall not be
obliged to pay any remaining Consulting, Severance, and Non-Competition Payments
and any other payments or benefits specified in Section 7, provided that the
Company must first provide Executive with written notice of such violation and
the opportunity to provide within thirty (30) days any information showing that
he has not in any material respect breached such Agreement.  During any notice
period or any dispute regarding the violation of the terms of this Section 8 or
Section 9, the Company will place such payments in an interest bearing escrow
account at Bank of America, Phoenix, or its successor.  Executive further agrees
that damages cannot adequately compensate the Company in the event of a
violation of this Section 8 and that, if such violation should occur, injunctive
relief shall be essential for the protection of the Company and its successors
and assigns.  Accordingly, Executive hereby covenants and agrees that, in the
event any of the provisions of this Section 8 shall be violated or breached, the
Company shall be entitled to obtain injunctive relief against the party or
parties violating such covenants without bond but upon due notice, in addition
to such further or other relief as may be available at equity or law.  An
injunction by the Company shall not be considered an election of remedies or a
waiver of any right to assert any other remedies which the Company has at law or
in equity.  No waiver of any breach or violation hereof shall be implied from
forbearance or failure by the Company to take action thereof.  The prevailing
party in any litigation, arbitration or similar dispute resolution proceeding to
enforce this provision will recover any and all reasonable costs and expenses,
including attorneys’ fees.

 

(d)           Executive agrees that the period of time in which this Section 8
is in effect shall be extended for a period equal to the duration of any breach
of this Section 8 by Executive.

 

(e)           For purposes of Sections 8 and 9, the term “Company” includes
Meritage Homes Corporation and its subsidiaries and affiliates.  For purposes
hereunder, an affiliate shall be deemed to be any corporation or other business
entity in which the Company or its subsidiaries owns a controlling interest.

 

9.             Non-Disclosure of Confidential Information.

 

(a)           It is understood that in the course of Executive’s employment with
Company, Executive will become acquainted with Company Confidential Information
(as defined below).  Executive recognizes that Company Confidential Information
has been developed or acquired at great expense, is proprietary to the Company,
and is and shall remain the exclusive property of the Company.  Accordingly,
Executive agrees that he will not, disclose

 

8

--------------------------------------------------------------------------------


 

to others, copy, make any use of, or remove from Company’s premises any Company
Confidential Information, except as Executive’s duties may specifically require,
without the express written consent of the Company, during Executive’s
employment with the Company and thereafter until such time as Company
Confidential Information becomes generally known, or readily ascertainable by
proper means by persons unrelated to the Company.

 

(b)           Upon any termination of employment, Executive shall promptly
deliver to the Company the originals and all copies of any and all materials,
documents, notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of Executive, unless Executive remains a member of
the Board, and in such case Executive may retain and receive all Company
Confidential Information provided to other Board members.

 

(c)           Executive hereby agrees that the period of time provided for in
this Section 9 and other provisions and restrictions set forth herein are
reasonable and necessary to protect the Company and its successors and assigns
in the use and employment of the goodwill of the business conducted by
Executive.  Executive further agrees that damages cannot adequately compensate
the Company in the event of a violation of this Section 9 and that, if such
violation should occur, injunctive relief shall be essential for the protection
of the Company and its successors and assigns.  Accordingly, Executive hereby
covenants and agrees that, in the event any of the provisions of this Section 9
shall be violated or breached, the Company shall be entitled to obtain
injunctive relief against the party or parties violating such covenants, without
bond but upon due notice, in addition to such further or other relief as may be
available at equity or law.  Obtainment of such an injunction by the Company
shall not be considered an election of remedies or a waiver of any right to
assert any other remedies which the Company has at law or in equity.  No waiver
of any breach or violation hereof shall be implied from forbearance or failure
by the Company to take action thereof.  The prevailing party in any litigation,
arbitration or similar dispute resolution proceeding to enforce this provision
will recover any and all reasonable costs and expenses, including attorneys’
fees.

 

(d)           “Company Confidential Information” shall mean confidential,
proprietary information or trade secrets of Company and its subsidiaries and
affiliates including without limitation the following:  (1) customer lists and
customer information as compiled by Company; (2) Company’s internal practices
and procedures; (3) Company’s financial condition and financial results of
operation; (4) supply of materials information, including sources and costs,
designs, information on land and lot inventories, and current and prospective
projects; (5) strategic planning, manufacturing, engineering, purchasing,
finance, marketing, promotion, distribution, and selling activities; (6) all
other information which Executive has a reasonable basis to consider
confidential or which is treated by Company as confidential; and (7) all
information having independent economic value to Company that is not generally
known to, and not readily ascertainable by proper means by, persons who can
obtain economic value from its disclosure or use.  Notwithstanding the foregoing
provisions, the following shall not be considered “Company Confidential
Information”: (i) the general skills of the Executive as an experienced real
estate and homebuilding entrepreneur and senior management level employee;
(ii) information generally known by senior management executives within the
homebuilding and/or land development industry; (iii) persons, entities, contacts
or relationships of Executive that are also generally known in the industry; and
(iv) information which becomes available on a

 

9

--------------------------------------------------------------------------------


 

non-confidential basis from a source other than Executive which source is not
prohibited from disclosing such confidential information by legal, contractual
or other obligation.

 

10.           Cooperation; No Disparagement.  During the Restriction Period,
Executive agrees to provide reasonable assistance to the Company (including
assistance with litigation matters), upon the Company’s request, concerning the
Executive’s previous employment responsibilities and functions with the
Company.  Additionally, at all times after the Executive’s employment with the
Company has terminated, Company and Executive agree to refrain from making any
disparaging or derogatory remarks, statements and/or publications regarding the
other, its employees or its services.  In consideration for such cooperation,
Company shall compensate Executive for the time Executive spends on such
cooperative efforts (at an hourly rate based on Executive’s total compensation
during the year preceding the Date of Termination) and Company shall reimburse
Executive for his reasonable out-of-pocket expenses Executive incurs in
connection with such cooperative efforts.

 

11.           Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any applicable law, then such provision
will be deemed to be modified to the extent necessary to render it legal, valid
and enforceable, and if no such modification will make the provision legal,
valid and enforceable, then this Agreement will be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties will be construed and enforced accordingly.

 

12.           Assignment by Company.  Nothing in this Agreement shall preclude
the Company from consolidating or merging into or with, or transferring all or
substantially all of its assets to, another corporation or entity that assumes
this Agreement and all obligations and undertakings hereunder.  Upon such
consolidation, merger or transfer of assets and assumption, the term “Company”
as used herein shall mean such other corporation or entity, as appropriate, and
this Agreement shall continue in full force and effect.

 

13.           Entire Agreement.  This Agreement, the CIC Agreement, and any
agreements concerning stock options, restricted stock or other benefits, embody
the complete agreement of the parties hereto with respect to the subject matter
hereof and supersede any prior written, or prior or contemporaneous oral,
understandings or agreements between the parties that may have related in any
way to the subject matter hereof.  This Agreement may be amended only in writing
executed by the Company and Executive.  Notwithstanding the foregoing, nothing
in this Agreement is intended to affect any previous agreements pertaining to
the grant of options to the Executive prior to the Effective Date, including
without limitation, provisions in Executive’s prior Change of Control Agreement,
providing for acceleration upon a change of control.

 

14.           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the internal laws, and not the law of conflicts, of
the State of Arizona.

 

10

--------------------------------------------------------------------------------


 

15.           Notice.  Any notice required or permitted under this Agreement
must be in writing and will be deemed to have been given when delivered
personally or by overnight courier service or three days after being sent by
mail, postage prepaid, at the address indicated below or to such changed address
as such person may subsequently give such notice of:

 

if to Parent or Company:

Meritage Homes Corporation

 

17851 N. 85th Street, Suite 300

 

Scottsdale, Arizona 85255

 

Attention: Chairman of the Committee

 

 

if to Executive:

Steven J. Hilton

 

10387 Rob’s Camp Road

 

Scottsdale, Arizona 85255

 

Phone: (480) 515-0480

 

16.           Arbitration.  Any dispute, controversy, or claim, whether
contractual or non-contractual, between the parties hereto arising directly or
indirectly out of or connected with this Agreement, relating to the breach or
alleged breach of any representation, warranty, agreement, or covenant under
this Agreement, unless mutually settled by the parties hereto, shall be resolved
by binding arbitration in accordance with the Employment Arbitration Rules of
the American Arbitration Association (the “AAA”).  The parties agree that before
the proceeding to arbitration that they will mediate their disputes before the
AAA by a mediator approved by the AAA.  Any arbitration shall be conducted by
arbitrators approved by the AAA and mutually acceptable to Company and
Executive.  All such disputes, controversies or claims shall be conducted by a
single arbitrator, unless the dispute involves more than $50,000 in the
aggregate in which case the arbitration shall be conducted by a panel of three
arbitrators.  If the parties hereto are unable to agree on the mediator or the
arbitrator(s), then the AAA shall select the arbitrator(s).  The resolution of
the dispute by the arbitrator(s) shall be final, binding, nonappealable, and
fully enforceable by a court of competent jurisdiction under the Federal
Arbitration Act.  The arbitrator(s) shall award damages to the prevailing
party.  The arbitration award shall be in writing and shall include a statement
of the reasons for the award.  The arbitration shall be held in the
Phoenix/Scottsdale metropolitan area.  The Company shall pay all AAA, mediation,
and arbitrator’s fees and costs.  The arbitrator(s) shall award reasonable
attorneys’ fees and costs to the prevailing party.

 

17.           Withholding; Release; No Duplication of Benefits.  All of
Executive’s compensation under this Agreement will be subject to deduction and
withholding authorized or required by applicable law.  The Company’s obligation
to make any post-termination payments hereunder (other than salary payments and
expense reimbursements through a date of termination), shall be subject to
receipt by the Company from Executive of a mutually agreeable release, and
compliance by Executive with the covenants set forth in Sections 8 and 9
hereof.  If there is any conflict between the provisions of the CIC Agreement
and this Agreement, such conflict shall be resolved so as to provide the greater
benefit to Executive.  However, in order to avoid duplication of any monetary
benefits, any payments or benefits due under Executive’s CIC Agreement or under
any employee severance plan to the extent such a plan exists or is subsequently
implemented by the Company, will be reduced by any payments or benefits

 

11

--------------------------------------------------------------------------------


 

provided hereunder.  This offset provision shall not apply to accrued but unused
paid time off amounts.

 

18.           Effect of Restatement of Financial Results.  Notwithstanding
anything in this Agreement to the contrary, to the extent any financial results
are misstated as a result of Executive’s willful misconduct or gross negligence,
and as a result such financial results are subsequently restated downward
resulting in lower levels of bonuses pursuant to Section 5 and the accompanying
Exhibit A, offsets shall be made against future bonuses.  If such future bonuses
are insufficient to offset the full difference between awarded bonuses and
restated bonuses and/or if such restatement occurs at the end of the Agreement
Term and subsequent Renewal Term(s), if any, bonuses previously earned and
delivered under this Agreement may be clawed-back.

 

19.           Successors and Assigns.  This Agreement is solely for the benefit
of the parties and their respective successors, assigns, heirs and legatees. 
Nothing herein shall be construed to provide any right to any other entity or
individual.

 

20.           Related Party Transactions.  Executive may not engage in any
related party transactions with the Company unless approved in the specific
instance by the Audit Committee of the Board.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

MERITAGE HOMES CORPORATION, a Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Raymond Oppel

 

 

Name:

Raymond Oppel

 

 

Title:

Executive Compensation Committee Chair

 

 

 

 

 

EXECUTIVE: STEVEN J. HILTON

 

 

 

 

 

 

 

 

/s/ Steven J. Hilton

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INCENTIVE COMPENSATION SCHEDULE

 

Executive Bonus Compensation

 


PART I — BONUS

 

2010 and any Renewal Term

 

For 2010 (and any Renewal Term), Executive may, in the Board’s reasonable
discretion, be entitled to a maximum bonus equal to .825% of the EBITDA
(excluding impairments, one-time bond, refinancing, offering, significant
litigation, settlement payments, by the Company and similar costs associated
with one-time or extraordinary events) if Company’s ROA is in the top 1/2 of
public homebuilders having revenues of $500 million or more per year, and an
additional .825% of EBITDA if the Company’s ROE is in the top 1/2 of these
public homebuilders. If either measurement falls within the 33% to 49%
percentile, the bonus shall be .5363% of EBITDA for the applicable measurement.
If either measurement falls below the 33% threshold, then there will not be any
formula bonus paid with respect to such measurement. Such bonus calculation will
be determined before taking into account the deduction for the compensation of
(i) the Executive; (ii) the General Counsel; (iii) the Chief Financial Officer;
and (iv) the Chief Operating Officer. This bonus is established pursuant to, and
its terms and conditions shall be subject to, the Company’s 2006 Executive
Management Incentive Plan. Notwithstanding the above, the above calculation of
EBITDA assumes that the Company makes an actual profit before calculating
EBITDA. If the Company does not make an actual profit before calculating EBITDA,
no bonus will be paid.

 


PART II — PAYMENT

 

Any bonus shall be paid in the form and time as determined by the Board in its
reasonable discretion, provided that the bonus shall be paid in cash no later
than the later of (i) March 15 of the year following the calendar year to which
the payment relates, or (ii) the date that is two and one-half months following
the end of the Company’s fiscal year to which the payment relates.

 

In addition, the Board at its discretion may award a subjective bonus to
Executive.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SPECIFIED BENEFITS

 

1.         Payments annually for Executive to purchase life insurance in the
amount of $5,000,000.

 

2.         Payments annually for Executive to purchase disability insurance
providing for monthly payments of an estimated $20,000 per month.

 

3.         Use of any airplane owned or leased by the Company for business use
purposes only pursuant to the Company’s travel policy in effect from time to
time and subject to review annually.

 

4.         Use of Company car (same as current policy) pursuant to the Company’s
travel policy in effect from time to time and subject to review annually.

 

5.         Taxes related to any payments and benefits above shall be the sole
responsibility of the Executive.

 

B-1

--------------------------------------------------------------------------------